Winslow, J.
The question is, Did the evidence justify the jury in finding that the transactions in question were *154usurious? “It is entirely immaterial in what manner or form, or'under what pretense, the usury was exacted and paid. The contract will not be held good merely because upon its face and by its words it is free from taint, if substantially it be usurious. Courts look at the substance of the transaction, without regard to the shifts by which it is endeavored to avoid the provisions of the statute.” Lee v. Peckham, 17 Wis. 383. Looking at the transactions in this case in the light of this general rule, we agree entirely with the jury that the carefully worded contracts and applications, by which it is made to appear that the defendant was acting as agent only for the plaintiff, and receiving the moneys in question for services as such agent, were in fact but the flimsiest of shifts and devices by which the real character of the transaction was expected to be concealed. They were the stereotyped contrivances of the usurer. "We have little patience to discuss the evidence. If the jury came to the conclusion that Mackey knew and approved of the taking of usurious interest, there was sufficient evidence to justify them in so finding. According to Dear-holt's own evidence, his agency for Mackey was of long standing. He loaned and reloaned Mackey’s money, and used his own judgment as to the character of the loans. He sent him monthly statements of such loans, which were numerous. Dearholt says: “ He [Mackey] was to receive a legal rate of interest for his money, and he allowed me to loan it to parties, for which they were witting to give me a commission.” Mackey was his father-in-law, and their business relations seem to have been of the most intimate nature. That he knew of the nature of Dearholt's loans can hardly be a subject of doubt. On the other hand, there was also ample evidence from which the jury would be justified in finding that Mackey was merely a man of straw, and that the money loaned was in fact the money of Decvr-holt. Mackey died February 15,1889, before the payments *155had all been made on the note. Iiis administrator never had possession of the note, and never received any money from this loan. Since Mackey’s death, Dearholt says he has accounted to his wife (Mackey’s daughter) for the proceeds collected after her father’s death. She was not, of course, entitled to these moneys as heir of her father, because the personal property passed to the administrator. The plaintiff’s evidence is positive that she borrowed the money of defendant under an agreement to pay $10 per month interest. Transparent subterfuges are abundant in the evidence which tend to confirm the idea that Dearholt was in fact the real party in interest. If the jury reached either of the conclusions above indicated, the verdict was right.
The charge of the court was fair, and certainly not too favorable to the plaintiff. We have discovered no error.
By the Court.— Judgment affirmed.